Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Re Claim 1, claim 1 line 17 recites “a plurality of voltage sensors”, there is another “plurality of voltage sensors” in line 6.  It is unclear that to the examiner that the limitation in line 17 the same as the one in line 6 or not.
Re Claim 4, claim 4 recites the limitation "the power supply unit to remote ratio head combination discovery scan" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes the claim limitation should be “the discovery scan”.
Re Claim 6, claim 6 line 1 recites “a first and second power supply unit”, there is another “a first power supply unit” in claim 1.  It is unclear that to the examiner that the limitation in claim 6 the same as the one in claim 1 or not.
Re Claim 6, claim 6 line 4 recites “a first power supply unit”, there is another “a first power supply unit” in claim 1.  It is unclear that to the examiner that the limitation in claim 6 the same as the one in claim 1 or not.
Re Claim 9, claim 9 line 5 recites “a controller”, there is another “a controller” in claim 1.  It is unclear that to the examiner that the limitation in claim 9 the same as the one in claim 1 or not.
Re Claim 12, claim 12 depends upon claim 11 that depends upon claim 10.  Claim 12 recites “an inductive current sensor and an inductive voltage sensor”.  It is unclear that to the examiner that the limitation in claim 12 the same as the one in claim 10 and claim 11 or not.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the system for controlling power to a cell tower, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the system comprising: a plurality of tower top equipment units, each of the tower top equipment units having a remote radio head and a corresponding voltage sensor; a plurality of power supply units; and a controller coupled to the voltage sensors and a plurality of power supply units, wherein the controller is configured to receive a plurality of voltage samples from each of a plurality of voltage sensors, the voltage samples corresponding to power provided by each of the power supply units to a corresponding remote radio head, pre-filter each voltage sample, and issue a voltage command to each of the power supply units, wherein each voltage command corresponds to a pre-filtered voltage sample wherein the controller is configured to perform a discovery scan between each of the power supply units and the tower top equipment units, the discovery scan comprising the steps of: commanding a first power supply unit to generate a first test voltage; receiving a first plurality of voltage samples from the plurality of voltage sensors; commanding the first power supply unit to generate a second test voltage; receiving a second plurality of voltage samples from a plurality of voltage sensors; identifying a first tower top equipment unit by identifying a responsive voltage sensor that responds to the first test voltage in the first plurality of voltage samples, and responds to the second test voltage in the second plurality of voltage samples, and storing an identifier corresponding to the first power supply unit and an identifier corresponding to a first remote radio head.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631